Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 5 and 7 are pending and examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Otey (US 6,410,971) in view of Lee et al. (US 2019/0181322) and Sudo et al. (US 6,410, 840).
Regarding claim 1, Otey discloses a thermoelectric conversion module (see abstract) comprising:
a first substrate (12 or 13) and a second substrate (the other of 12 or 13) facing each other (shown in fig. 2) wherein the first substrate and the second substrate are plastic films (see col. 3, lines 25-28 and 39-43, col. 4, lines 29-30);
a thermoelectric element (14/16) formed between the first substrate and the second substrate (shown in fig. 2) (col. 4, lines 9-16);
the thermoelectric element comprises a thermoelectric semiconductor material that is bismuth-tellurium based, telluride based, an antimony-tellurium base, of a bismuth selenide based material (col. 6, lines 3-9); 
an electrode formed on at least one of the first substrate and the second substrate, wherein the electrode is in contact with the thermoelectric element, the electrode is formed of a metal material (shown in fig. 2, see col. 5, lines 23-32). 
directly in contact with the thermoelectric element; nor wherein a layer of the metal material is a laminate comprising two or more of a gold layer, nickel layer, aluminum layer, rhodium layer, platinum layer, chromium layer, stainless steel layer, and molybdenum layer.
Otey discloses the thermoelectric element is soldered or otherwise bonded to the electrode (see col. 5, lines 33-45).
Lee is analogous art to Otey wherein Lee discloses a flexible thermoelectric module comprising a bismuth telluride based material (see abstract and paragraph [0025]). Lee discloses wherein the bismuth telluride thermoelements 120 may be formed directly by printing in paste or in a variety of ways including, for example, thin film processing, or nano-material processing (see paragraphs [00027]-[0028]). Forming the bismuth telluride theermoelements as disclosed by Lee results in direct contact of the electrode.
The court has held it would be obvious to a person having ordinary skill in the art to use a known technique, i.e. the paste method for example of Lee for a direct contact, of similar devices, i.e. forming bismuth telluride thermoelements on metallization as disclosed by Otey and Lee, ready for improvement to yield predictable results, i.e. electrical connection of the thermoelectric modules on a flexible substrate.
Otey discloses the electrodes may be formed of copper or other electrically conductive material. Lee discloses suitable electrode materials include copper silver gold, aluminum, nickel, titanium, or molybdenum (see paragraph [0031]), which reads on and overlaps a selection of gold, nickel, aluminum, rhodium, platinum, chromium, stainless steel, and molybdenum layer.
Otey as modified by Lee does not disclose an electrode that is at least two layers of the metals. 

The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
Further, the courts have held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. the two layers from Cr, Ni, or Au for the electrode with bismuth telluride) for another known device (i.e. the single layer of copper or other conductive material from Otey), wherein the result is predictable.

Regarding claim 2, modified Lee discloses a thermoelectric conversion module according to claim 1, wherein a thickness of the layer of the metal material is from tens of nanometers to several micrometers (see Sudo col. 8, lines 29-32), which overlaps the recited range of 10 nm to 200 µm.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05.

2Te3 (see Otey col. 6, lines 3-9).

Regarding claim 5, modified Otey discloses a thermoelectric conversion module according to claim 1, wherein the plastic film is polyimide (see col. 3, lines 35-43).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Otey et al., Lee et al. and Sudo et al. as applied to claims 1 above, and further in view of Kato et al. (US 2015/0228879).
Regarding claim 7, modified Otey discloses a thermoelectric conversion module according to claim 1, but does not disclose wherein the thermoelectric element is formed of a thin film of a thermoelectric semiconductor composition comprising thermoelectric semiconductor line particles, a heat- resistant resin arid an ionic liquid.
Otey in view of Lee does disclose using a paste and sintering (annealing) as a method to form a direct connect to metallization with a flexible substrate (see Lee paragraph [0020]).
The limitation that source material prior to forming a thermoelectric module comprises thermoelectric semiconductor line particles, a heat- resistant resin arid an ionic liquid is a product by process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that Otey as modified by Lee, i.e. forming the thermoelectric of paste, provides a substantially identical structure.

It would be obvious to a person having ordinary skill in the art to use the paste composition as disclosed by Kato as the court has held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. the paste of Kato, which is based upon its suitability for the intended use, i.e. forming BiTe thermoelectric elements on a flexible substrate, as selection of material is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5 and 7 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo (US 2019/0027670), Okumura et al. (US 2019/0051807), Jha et al. (US 2014/0261604), Gersier et al. (US 2013/0037071).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721